[Cite as Suppan v. Suppan, 2020-Ohio-6883.]


STATE OF OHIO                   )                    IN THE COURT OF APPEALS
                                )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                 )

SARAH L. SUPPAN                                      C.A. No.       20AP0005

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JASON N. SUPPAN                                      COURT OF COMMON PLEAS
                                                     COUNTY OF WAYNE, OHIO
        Appellee                                     CASE No.   2014 DR-A 000382

                                DECISION AND JOURNAL ENTRY

Dated: December 28, 2020



        CARR, Presiding Judge.

        {¶1}    Appellant Sarah Suppan appeals from the judgment of the Wayne County Court of

Common Pleas, Domestic Relations Division. This Court affirms in part, reverses in part, and

remands the matter for proceedings consistent with this decision.

                                                I.

        {¶2}    Unfortunately, this matter has a long, litigious history. Ms. Suppan and Dr. Jason

Suppan married in July 1997. Two children were born of the marriage, a daughter in October

1998, and a son in July 2000. Thus, both children are now adults.

        {¶3}    On October 30, 2014, Ms. Suppan filed a complaint for divorce. In her complaint,

she sought temporary and permanent child and spousal support. The parties agreed that Dr. Suppan

would pay Ms. Suppan $2,200.00 per month in temporary support and that the payment would be

treated as alimony for purposes of the Internal Revenue Code.
                                                  2


       {¶4}    The matter proceeded to a hearing before a magistrate, who issued a decision on

October 11, 2016. The trial court issued a judgment entry the same day. Effective October 15,

2016, child support was set at $400.00 per month, which represented a deviation from the guideline

amount, and spousal support was ordered to be $1,600.00 per month for 70 months. Commercial

property owned by the parties, which was adjacent to the building where Dr. Suppan had his

podiatry practice, was ordered to be sold. The entry provided:

       The parties own a commercial property located [in Orrville, Ohio]. Currently, the
       property is leased through November 2016. The parties agreed that the property
       should be sold. At the time of the final hearing, the parties received rent in the
       amount of $2,400 which covered the mortgage and costs related to the property.
       All checks received from the lessee should be deposited in the joint account and the
       minimum monthly mortgage payment should be paid from this account as well as
       any additional costs related to the property. If the property sells and any funds
       remain in the joint account, the parties should equally divide those funds and then
       close the account. If at any time the property is vacant, the parties shall each be
       responsible for one half of the costs associated with the property. Each party shall
       deposit their one half share into the joint account and all payments for the mortgage
       and related costs shall be made from the joint account.

       The property should immediately be listed for sale within 14 days of the final
       judgment entry. Based on the appraisals provided by the parties, the fair market
       value should be $262,500.00. The property should be listed at this price unless it
       is determined by an agreed upon real estate agent that the price should be adjusted
       in order to acquire a sale in the fastest and most cost effective way possible. At the
       time of the final hearing there was a balance of $211,397 due and owing to First
       National Bank. The parties should accept any offer at or above the amount which
       would cover the First National Bank debt and any costs associated with the sale,
       unless the parties are otherwise able to agree. The parties shall divide any net
       proceeds or deficiencies after expenses of the sale have been paid.

       If the parties are unable to sell the property within six months of putting the building
       on the market, the parties should sell the building through an absolute auction. The
       absolute auction should be held within 30 days of removing the property from the
       real estate market. The parties shall divide any net proceeds or deficiencies after
       the expenses of the sale have been paid.

       The court shall retain jurisdiction over this issue.

       {¶5}    Both Ms. Suppan and Dr. Suppan filed objections to the magistrate’s decision. The

trial court sustained one of Dr. Suppan’s objections but overruled the remainder of the objections.
                                                    3


Ms. Suppan appealed the trial court’s judgment. Thereafter, the trial court entered a nunc pro tunc

entry to include a previously omitted appendix. See Suppan v. Suppan, 9th Dist. Wayne No.

17AP0015, 2018-Ohio-2569, ¶ 2.

        {¶6}    This Court sustained a portion of Ms. Suppan’s first assignment of error concluding

that the Court was “unable to determine what consideration, if any, the trial court gave to the

distributions Dr. Suppan received from Suppan Foot & Ankle Clinic when it determined his gross

income for the purpose of determining the appropriate level of child support. Ms. Suppan raised

this issue as an objection to the magistrate’s decision, which was overruled by the trial court

without further explanation or analysis.” Id. at ¶ 9. We noted that, “[a]lthough the decision

whether to average Dr. Suppan’s income over a period of years was within the sound discretion of

the trial court, it is not within a trial court’s discretion to arbitrarily disregard a source of income.”

Id. Because this Court was “unable to determine if the trial court abused its discretion because no

analysis [was] set forth for our review[,]” the Court sustained Ms. Suppan’s assignment of error in

part and remanded the matter for further consideration. Id.

        {¶7}    Given that determination, several other arguments were not considered by the Court

including: whether the trial court erred in failing to calculate child support on a case-by-case basis

and in failing to consider the needs and standard of living for the children as required when parental

income exceeds $150,000.00 per year; whether the trial court erred in failing to make child support

retroactive; whether the trial court erred in applying deviations from the basic child support

guidelines; whether the trial court erred in decreasing child support from $2,200.00 per month to

$1,600.00 per month; and whether the trial court erred in requiring her to pay her own attorney

fees. See id. at ¶ 10-12, 47. In addition, this Court overruled several of Ms. Suppan’s assignments

of error, including one related to the parties’ commercial building. See id. at ¶ 19, 30, 33, 39, 46.
                                                  4


       {¶8}    While the matter was pending in this Court, the child support enforcement agency

issued findings and recommendations to terminate the administrative child support order as it

pertained to the parties’ daughter, thereby recommending to decrease the child support award to

$200.00. Ms. Suppan requested an administrative termination hearing and asserted that the amount

of child support was wrong. She argued that the deviation in the decree should be excluded. The

administrative hearing decision noted that the termination was pursuant to R.C. 3119.89(B), which

specifies that a review shall not be conducted pursuant to R.C. 3119.60 to 3119.76. Therefore, it

concluded that the findings and recommendations did not contain a mistake. Ms. Suppan then

requested a judicial hearing. In her request, she asserted that the amount of child support calculated

was incorrect, the deviation was incorrect, and the incomes used were incorrect.

       {¶9}    In addition, on August 11, 2017, a consent entry was filed in the trial court. It was

signed by the magistrate, the parties, and their attorneys. Inter alia, the agreement provided that

       [t]he parties further agree that because [Ms. Suppan] claims she does not have the
       wherewithal to pay her share of the monthly expenses associated with the
       commercial building [p]er the court order, that these expenses shall simply accrue,
       [Dr. Suppan] shall initially pay them, and she shall be responsible for reimbursing
       him out of her share of the property distribution she is awarded upon final
       determination of this case by the Court of Appeals. Provided however that [Ms.
       Suppan] shall begin paying her allocated share of the building expenses when she
       receives her property settlement from [Dr. Suppan,] if in fact that is prior to the
       time of final determination by the Court of Appeals. The issue of [Ms. Suppan’s]
       payment of said expenses related to the commercial building remains before the
       Court of Appeals. If the Court of Appeals modifies the trial court’s decision
       regarding [Ms. Suppan’s] obligation to pay a share of the commercial building
       expenses, [Ms. Suppan] shall be reimbursed accordingly.

       {¶10} On January 8, 2018, Dr. Suppan moved the trial court to find Ms. Suppan in

contempt for failing to contribute her share of payments to the commercial building despite being

paid her share of the property distribution. The record reflects that Dr. Suppan paid Ms. Suppan

her portion of the property distribution at the end of August 2017.       On January 16, 2018, Ms.
                                                   5


Suppan made a payment of $5,975.49 to the bank that held the mortgage on the property; that

payment represented 6 months’ worth of her share of mortgage payments. On January 22, 2018,

Ms. Suppan filed a motion seeking to have Dr. Suppan held in contempt for failing to reimburse

her for the children’s uninsured medical expenses and other expenses, for failing to cooperate in

the sale or lease of the commercial building, and for failing to abide by the right of first refusal in

the parties’ shared parenting plan. In October 2018, Dr. Suppan filed a second motion seeking to

hold Ms. Suppan in contempt for failing to pay the commercial building expenses as well as

expenses for the children.

       {¶11} After the commercial building did not sell at auction, Ms. Suppan filed a motion

for immediate relief. Thereafter, the magistrate entered an order and decision providing that it was

reasonable for the parties to attempt to sell the commercial property via reserve auction, reserving

the minimal amount owed on the mortgage. The magistrate ordered the auction should be

conducted by Kiko Auctioneers and the parties should continue to each pay one-half of the

expenses until sold.

       {¶12} Following hearings held in December 2018, at which testimony regarding all

pending matters was taken, the magistrate issued a decision on May 16, 2019, and the trial court

issued a judgment entry the same day. The trial court concluded there were no errors of law or

other defects on the face of the decision. Like the magistrate, the trial court found that distributions

from Dr. Suppan’s Suppan Foot & Ankle Clinic, Inc., an S corporation he owned, constituted

bonuses under R.C. 3119.05(D), thereby requiring it to include the lesser of the yearly average of

all bonuses received during the three years prior to the support calculation or the total bonuses

received during the year immediately prior to the support calculation. The three-year average of

his distributions was calculated to be $42,248.00 and the 2014 distribution was calculated to be
                                                   6


$28,601.00. Thus, the magistrate and trial court concluded that the lesser of the two, $28,601.00,

was to be added as part of Dr. Suppan’s income.          Dr. Suppan’s income was calculated to be

$142,149.00 and a 70% deviation was determined to be reasonable for purposes of child support.

From October 15, 2016 until the daughter’s emancipation on May 28, 2017, Dr. Suppan was

ordered to pay $576.25 per month in child support. Following the daughter’s emancipation, child

support was set at $420.67 per month. Dr. Suppan was ordered to pay $2,200.00 per month in

spousal support for 70 months. Neither side was awarded attorney fees.

        {¶13} Ms. Suppan was found in contempt for failure to pay the expenses for the

commercial building. Ms. Suppan was ordered to pay $18,296.00, which the magistrate calculated

to be one-half the mortgage and one-half the real estate taxes for 2017 and 2018. However, Ms.

Suppan was given credit for a $5,975.49 payment. Ms. Suppan was also ordered to pay $1,250.00

for Dr. Suppan’s attorney fees incurred in pursuing the contempt motion. Dr. Suppan was not

found to be in contempt.

        {¶14} Ms. Suppan filed objections to the magistrate’s decision, which she later

supplemented. Dr. Suppan also filed objections to the magistrate’s decision. On January 28, 2020,

the trial court filed an entry overruling the parties’ objections.

        {¶15} Ms. Suppan has appealed, raising six assignments of error for our review.

                                                  II.

                                  ASSIGNMENT OF ERROR I

        THE TRIAL COURT ERRED IN CALCULATING DR. SUPPAN’S INCOME
        FOR PURPOSES OF CHILD AND SPOUSAL SUPPORT.

        {¶16} Ms. Suppan argues in her first assignment of error that the trial court erred in

calculating income for purposes of child and spousal support. Specifically, she maintains that the
                                                7


trial court erred by determining that the distributions Dr. Suppan received from Suppan Foot &

Ankle Clinic, Inc. qualified as bonuses that were subject to inclusion pursuant to R.C. 3119.05(D).

       {¶17} The record is clear that the trial court applied R.C. 3119.05(D) to the distributions

Dr. Suppan received. Pursuant to R.C. 3119.01, income means, “either of the following: (a) For

a parent who is employed to full capacity, the gross income of the parent; (b) For a parent who is

unemployed or underemployed, the sum of the gross income of the parent and any potential income

of the parent.” Former R.C. 3119.01(C)(5); R.C. 3119.01(C)(9). Gross income is,

        the total of all earned and unearned income from all sources during a calendar year,
       whether or not the income is taxable, and includes income from salaries, wages,
       overtime pay, and bonuses to the extent described in division (D) of section 3119.05
       of the Revised Code; commissions; royalties; tips; rents; dividends; severance pay;
       pensions; interest; trust income; annuities; social security benefits, including
       retirement, disability, and survivor benefits that are not means-tested; workers’
       compensation benefits; unemployment insurance benefits; disability insurance
       benefits; benefits that are not means-tested and that are received by and in the
       possession of the veteran who is the beneficiary for any service-connected disability
       under a program or law administered by the United States department of veterans’
       affairs or veterans’ administration; spousal support actually received; and all other
       sources of income. “Gross income” includes income of members of any branch of
       the United States armed services or national guard, including, amounts representing
       base pay, basic allowance for quarters, basic allowance for subsistence,
       supplemental subsistence allowance, cost of living adjustment, specialty pay,
       variable housing allowance, and pay for training or other types of required drills;
       self-generated income; and potential cash flow from any source.

Former R.C. 3119.01(C)(7); R.C. 3119.01(C)(12).

       {¶18} R.C. 3119.05(D) provides that,

       [w]hen the court or agency calculates the gross income of a parent, it shall include
       the lesser of the following as income from overtime and bonuses:

       (1) The yearly average of all overtime, commissions, and bonuses received during
       the three years immediately prior to the time when the person’s child support
       obligation is being computed;

       (2) The total overtime, commissions, and bonuses received during the year
       immediately prior to the time when the person’s child support obligation is being
       computed.
                                                  8


       {¶19} Because the trial court concluded R.C. 3119.05(D) applied to Dr. Suppan’s

distributions, the trial court concluded that it was required to include the lesser of the average of

Dr. Suppan’s distributions and the total distributions from the prior year. Thus, the trial court

determined that R.C. 3119.05(D) required the trial court to include $28,601.00 (Dr. Suppan’s

distribution from 2014) in Dr. Suppan’s income, as opposed to $42,248.00 (the three-year average

of Dr. Suppan’s distributions).

       {¶20} However, because we conclude that Dr. Suppan’s distributions were not bonuses,

we conclude that the trial court erred in considering them pursuant to R.C. 3119.05(D). The

application of R.C. 3119.05(D) is limited to bonuses, overtime, and commissions. See A.S. v. J.W.,

157 Ohio St.3d 47, 2019-Ohio-2473, ¶ 14-17.           A corporate distribution is defined as “[a]

corporation’s direct or indirect transfer of money or other property, or incurring of indebtedness

to or for the benefit of its shareholders, such as a dividend payment out of current or past earnings.”

Black’s Law Dictionary (11th Ed.2019). Whereas a bonus is defined as a “premium paid in

addition to what is due or expected; esp., a payment by way of division of a business’ profits, given

over and above normal compensation * * *. In the employment context, workers’ bonuses are not

a gift or gratuity; they are paid for services or on consideration in addition to or in excess of the

compensation that would ordinarily be given.” Id. Here, Dr. Suppan received money from Suppan

Foot & Ankle Clinic, Inc., an S Corporation, because he was a shareholder, not because he was an

employee.

       {¶21} This view also finds support in case law from our colleagues in the Tenth District.

In Kuper v. Halbach, 10th Dist. Franklin No. 09AP-899, 2010-Ohio-3020, ¶ 73, the appellant

argued that her shareholder distributions fell into the category of overtime, commissions, and

bonuses governed by R.C. 3119.05(D), and, that the trial court erred in averaging that income.
                                                  9


The Tenth District quickly disposed of appellant’s argument by concluding that her shareholder

distributions did not constitute overtime, commissions, or bonuses for purposes of R.C.

3119.05(D). Id.

       {¶22} Here, because the trial court incorrectly determined that it was bound to apply R.C.

3119.05(D) to Dr. Suppan’s distributions, we agree that the trial court erred in calculating Dr.

Suppan’s income. Upon remand, the trial court should evaluate the distributions without being

limited by the constraints of R.C. 3119.05(D).

       {¶23} Ms. Suppan’s first assignment of error is sustained.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY AWARDING A 70% DOWNWARD
       DEVIATION ON CHILD SUPPORT TO DR. SUPPAN.

                                 ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED BY NOT MAKING CHILD SUPPORT
       RETROACTIVE TO DECEMBER 31, 2014.

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED BY AWARDING MS. SUPPAN ONLY $2,200
       PER MONTH IN SPOUSAL SUPPORT.

                                 ASSIGNMENT OF ERROR VI

       THE TRIAL COURT ERRED BY ORDERING EACH PARTY TO PAY THEIR
       OWN ATTORNEY’S FEES. [Sic.]

       {¶24} Ms. Suppan’s second through fourth and sixth assignments of error involve issues

that are not properly before this Court in light of this Court’s decision to sustain Ms. Suppan’s first

assignment of error. See Suppan, 2018-Ohio-2569, ¶ 11-12, 47. Thus, this Court declines to

address them at this time. See id.
                                                10


                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED BY FINDING MS. SUPPAN IN CONTEMPT,
       AND BY NOT FINDING DR. SUPPAN IN CONTEMPT.

       {¶25} Ms. Suppan argues in her fifth assignment of error that the trial court erred in

finding her in contempt with respect to her failure to pay her share of the commercial building

expenses and by not finding Dr. Suppan in contempt due to his failure to cooperate in the sale and

lease of the building and his failure to pay certain medical expenses of the children.

       {¶26} “We review a trial court’s contempt finding for an abuse of discretion. Weber v.

Devanney, 9th Dist. Summit No. 29374, 2020-Ohio-4450, ¶ 7, citing Morrow v. Becker, 9th Dist.

Medina No. 11CA0066-M, 2012-Ohio-3875, ¶ 47. “Contempt of court is defined as disobedience

of an order of a court. It is conduct which brings the administration of justice into disrespect, or

which tends to embarrass, impede or obstruct a court in the performance of its functions.” (Internal

quotations and citations omitted.) Weber at ¶ 7, quoting Morrow at ¶ 48.

       {¶27} The parties’ decree provided:

       The parties own a commercial property located [in Orrville, Ohio]. Currently, the
       property is leased through November 2016. The parties agreed that the property
       should be sold. At the time of the final hearing, the parties received rent in the
       amount of $2,400 which covered the mortgage and costs related to the property.
       All checks received from the lessee should be deposited in the joint account and the
       minimum monthly mortgage payment should be paid from this account as well as
       any additional costs related to the property. If the property sells and any funds
       remain in the joint account, the parties should equally divide those funds and then
       close the account. If at any time the property is vacant, the parties shall each be
       responsible for one half of the costs associated with the property. Each party shall
       deposit their one half share into the joint account and all payments for the mortgage
       and related costs shall be made from the joint account.

       The property should immediately be listed for sale within 14 days of the final
       judgment entry. Based on the appraisals provided by the parties, the fair market
       value should be $262,500.00. The property should be listed at this price unless it
       is determined by an agreed upon real estate agent that the price should be adjusted
       in order to acquire a sale in the fastest and most cost effective way possible. At the
       time of the final hearing there was a balance of $211,397 due and owing to First
                                                 11


       National Bank. The parties should accept any offer at or above the amount which
       would cover the First National Bank debt and any costs associated with the sale,
       unless the parties are otherwise able to agree. The parties shall divide any net
       proceeds or deficiencies after expenses of the sale have been paid.

       If the parties are unable to sell the property within six months of putting the building
       on the market, the parties should sell the building through an absolute auction. The
       absolute auction should be held within 30 days of removing the property from the
       real estate market. The parties shall divide any net proceeds or deficiencies after
       the expenses of the sale have been paid.

       The court shall retain jurisdiction over this issue.

       {¶28} In August 2017, the parties also entered into a consent agreement which stated:

       The parties further agree that because [Ms. Suppan] claims she does not have the
       wherewithal to pay her share of the monthly expenses associated with the
       commercial building [p]er the court order, that these expenses shall simply accrue,
       [Dr. Suppan] shall initially pay them, and she shall be responsible for reimbursing
       him out of her share of the property distribution she is awarded upon final
       determination of this case by the Court of Appeals. Provided however that [Ms.
       Suppan] shall begin paying her allocated share of the building expenses when she
       receives her property settlement from [Dr. Suppan,] if in fact that is prior to the
       time of final determination by the Court of Appeals. The issue of [Ms. Suppan’s]
       payment of said expenses related to the commercial building remains before the
       Court of Appeals. If the Court of Appeals modifies the trial court’s decision
       regarding [Ms. Suppan’s] obligation to pay a share of the commercial building
       expenses, [Ms. Suppan] shall be reimbursed accordingly.

       {¶29} It is undisputed that the commercial property was without a tenant beginning

December 2016 and that Ms. Suppan received her share of the property division at the end of

August 2017. The record discloses that Ms. Suppan failed to make any payments toward the

commercial building expenses until January 16, 2018, after Dr. Suppan filed his first motion for

contempt. At that point, Ms. Suppan paid approximately 6 months’ worth of mortgage payments

directly to the bank. Ms. Suppan failed to make any additional payments.

       {¶30} Ms. Suppan does not appear to dispute that she failed to make the required

payments. Instead, she points to Dr. Suppan’s failure to lease the building as somehow off setting
                                                  12


her duty to pay. She also claims that her reading of the decree required her to only make 6 months

of payments and that her reading is reasonable under the circumstances.

        {¶31} Ms. Suppan has not demonstrated that the trial court abused its discretion by finding

her in contempt. The record is clear that Ms. Suppan failed to comply with the requirements in

the decree and consent agreement. The trial court was not unreasonable in determining that Ms.

Suppan’s reasons for non-payment were unavailing. Accordingly, we cannot say that the trial

court abused its discretion in finding Ms. Suppan in contempt.

        {¶32} Ms. Suppan additionally argues that even if she was properly found in contempt,

the trial court erred in giving Dr. Suppan credit for payments he made in 2019 when the hearings

were in December 2018. While the magistrate’s and trial court’s entries do mention 2019 in

discussing how much money Dr. Suppan expended in mortgage payments, it appears that, when

considering the numbers used, that date was a typo. More importantly, when the trial court actually

determined the amount that Ms. Suppan was responsible for paying, it specifically only included

2017 and 2018 dates and gave Ms. Suppan credit for her $5,975.49 payment. Thus, we cannot say

that Ms. Suppan demonstrated that the trial court gave Dr. Suppan credit for payments he made in

2019.

        {¶33} Ms. Suppan additionally argues that the trial court should have held Dr. Suppan in

contempt for failing to follow the trial court’s orders with respect to the sale of the building and

with respect to Dr. Suppan’s failure to pay medical bills of the children.

        {¶34} As to the commercial building, Ms. Suppan argues that Dr. Suppan turned away at

least two possible tenants, but also notes that the trial court’s orders did not require the parties to

lease the building. Thus, we fail to see how Dr. Suppan’s failure to lease the building should have

resulted in contempt of court given Ms. Suppan’s own admission. Ms. Suppan additionally points
                                                 13


out that Dr. Suppan failed to follow the trial court’s order that the parties list the building with a

realtor. In the magistrate’s decision, which the trial court found to contain “sound” reasoning

“supported by the law and the evidence[,]” the magistrate found that both parties failed to comply

with the orders of the court as the property was not immediately listed for sale with a real estate

agent. Thus, the magistrate and trial court found both parties at fault. While Ms. Suppan was

found in contempt of court with respect to her conduct related to the commercial building, her only

punishment related to her failure to pay the expenses related to the building, not with respect to

the sale of the building. Given the discretion afforded to the trial court with respect to contempt,

we cannot say that the trial court abused its discretion in failing to find Dr. Suppan in contempt

with respect to the commercial building.

       {¶35} With respect to the children’s medical expenses, the magistrate closely examined

Ms. Suppan’s arguments. The magistrate noted that there was evidence supporting that Dr. Suppan

had paid hundreds of dollars in medical bills for the children and that Ms. Suppan submitted bills

for the children that included treatments for the parties’ daughter after she was emancipated. In

addition, the magistrate expressed frustration at the way the parties had handled the situation. The

magistrate stated that it found

       the parties[’] method of exchanging medical bills and expense information both
       misleading and inappropriate under the facts and circumstances. The Shared
       Parenting Plan specifically requires the parties to present Explanation of Benefits
       within thirty days, and [Dr. Suppan] to pay all uninsured medical expenses within
       the following thirty days. Upon review of the testimony and evidence, the date the
       medical expenses were exchanged is both uncertain and confusing. The request for
       reimbursement does not include an explanation of benefits, and does not
       demonstrate if the expenses were submitted for payment. The parties should
       exchange information via Our Family Wizard, including an explanation of benefits,
       within thirty days of treatment or receipt of the EOB, whichever is later, and [Dr.
       Suppan] shall pay or reimburse the same within thirty days.

       ***
                                                 14


       The Court does not find either party in contempt of the orders relative to uninsured
       medical expenses or the division of expenses pursuant to the Shared Parenting Plan
       at this time. The Court will retain jurisdiction over the issue.

       {¶36} Essentially, Ms. Suppan argues that Dr. Suppan failed to pay certain medical bills

and thus the trial court should have held him in contempt. However, Ms. Suppan’s argument does

not address the magistrate’s findings that the timeliness of the requests and the documentation

were not adhered to as required by the decree.

       {¶37} Thus, we cannot say that Ms. Suppan has demonstrated that the trial court abused

its discretion in declining to find Dr. Suppan in contempt for failing to pay certain medical

expenses.

       {¶38} Ms. Suppan’s fifth assignment of error is overruled.

                                                 III.

       {¶39} Ms. Suppan’s first assignment of error is sustained. Given the foregoing, her

second through fourth and sixth assignments of error are not properly before the Court at this time

and will not be addressed. Her fifth assignment of error is overruled. The judgment of the Wayne

County Court of Common Pleas, Domestic Relations Division, is affirmed in part, reversed in part,

and the matter is remanded for proceedings consistent with this decision.

                                                                          Judgment affirmed in part,
                                                                                   reversed in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                 15


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to equally to both parties.




                                                      DONNA J. CARR
                                                      FOR THE COURT



SCHAFER, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

PATRICK L. BROWN, Attorney at Law, for Appellant.

LON R. VINION, Attorney at Law, for Appellee.